Citation Nr: 0313859	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of self-
inflicted gunshot wounds to the right lower extremity, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The RO, in pertinent part, denied the claim of entitlement to 
service connection for residuals of self-inflicted right leg 
gunshot wounds as secondary to service-connected PTSD.  

In January 2003 the Board undertook internal development of 
the veteran's claim.  The evidence obtained as a result of 
this development which consisted of a VA special psychiatric 
examination and medical opinion is favorable as reported in 
detail below.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The probative and competent evidence of record 
establishes that residuals of self-inflicted gunshot wounds 
of the right lower extremity are causally linked to service-
connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for residuals self-
inflicted gunshot wounds to the right lower extremity as 
secondary to service-connected PTSD have been met.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Briefly, the veteran's combat service and incurrence of 
shrapnel injuries to the lower right extremity are documented 
in the service personnel and medical records.  In 1984 the 
veteran initiated a claim of entitlement to service 
connection for PTSD.  His visits to the mental health clinic 
are reflected in VA treatment records dated in 1990 and 1991.  
In May 1991, a VA examination was conducted, and the examiner 
diagnosed moderate to severe PTSD, and ruled out major 
depression.  By rating action of June 1991, The RO granted 
entitlement to service connection for PTSD, with assignment 
of a 50 percent evaluation, effective March 13, 1991.  
Currently, a 70 percent rating is in effect.  

In November 1999 a sheriff's deputy reported that he was 
dispatched to the veteran's home in reference to a shooting.  
Dispatch informed the deputy that the veteran's physician 
reported that his action was a suicide attempt.  The 
veteran's wife informed the deputy that he had been suffering 
from depression and that he was under a physician's care for 
the condition.  She also noted that he had stated that he 
never attempted suicide, but had mentioned it before.  She 
informed the deputy that she had called the veteran around 
11:00 am and that "[h]e seemed to be acting normal."  

On his admission to the hospital, the examiner diagnosed an 
open wound of the hip/thigh.  The examiner made a principal 
diagnosis of an open fracture of the upper end of the tibia.  

The veteran was admitted for psychiatric treatment.  In the 
clinical resume, BJA (initials), MD, stated "[t]he veteran 
admitted that he had shot himself twice because he was angry, 
although denied any thoughts of suicide at the time of the 
interview."  He also denied any homicidal ideations or 
intent.  

Cognitively, he was alert and oriented, his memory for recent 
and intermediate events appeared to be intact.  Dr. BJA 
commented that his strengths included the fact that he wanted 
treatment, and his weaknesses included his chronic physical 
problems.  The admission and final diagnoses included major 
depressive disorder and PTSD.  On admission, his Global 
Assessment of Functioning (GAF) Scale score was 29, and it 
was 54 on discharge.  The score for the past year was 
unknown.  On examination, his mood was depressed and his 
affect dysphoric, angry, disappointed with himself and 
congruent with his mood.  His speech was clear, of low rate 
and low volume.  The examiner did not find any formal thought 
disorder, paranoia or delusions.  The veteran denied any 
auditory or visual hallucinations.  

On his discharge from psychiatric treatment, NF (initials), 
MD, described the veteran as alert and cooperative with the 
interview.  He was very pleasant.  Mood was depressed and 
affect was dysphoric.  He was angry, disappointed with 
himself, and congruent with his mood.  His speech was clear, 
of low rate and low volume.  The examiner did not find any 
formal thought disorder, paranoia or delusions.  He denied 
any auditory or visual hallucinations.  He also denied any 
homicidal ideations or intent.  Cognitively, he was alert and 
oriented, his memory for recent and intermediate events 
appeared to be intact.  Dr. NF reported that the veteran 
admitted that he had shot himself twice because he was angry, 
but denied suicidal thoughts at that time.  Dr. NF reported 
the following impression:

This is a case of a 52-year-old white 
male with self-abuse injury, via gun shot 
twice to his leg, in the setting of being 
angry and depressed.  The patient has an 
exacerbation of his symptoms of 
depression at this point and he is 
dangerous to himself.  The patient does 
also have symptoms of post traumatic 
stress syndrome secondary to the Viet Nam 
war.  

Dr. NF assigned a GAF score of 29.




In May 2000, VA received the veteran's claim of entitlement 
to service connection for residuals of gunshot wounds to the 
right lower extremity as secondary to service-connected PTSD.  
He cited an increase in PTSD symptoms as the reason for 
shooting himself twice in the leg. 

VA records show that the veteran was hospitalized in June 
2000 secondary to complaints of worsening depression.  It was 
noted that he had denied suicidal ideation.  The examiner 
also mentioned his history of shooting himself in the leg to 
get his psychiatrist's attention when he was depressed.  

On VA examination of September 2000 the examiner referred to 
the veteran's November 1999 self inflicted wound.  He 
reported that he had "lost it" because he was angry and 
sick and tired of being in pain.  He also noted that he was 
tired of dealing with his PTSD symptoms and that he was 
trying to harm himself.  

In a March 2001 statement, an individual who accompanied the 
veteran's wife to the hospital on November 17, 1999, reported 
her observations of the veteran's behavior.  She noticed that 
he acted restless and was not able to recognize his wife at 
one point.  In an agitated state, he told his wife that "I 
got them, I got them."  When asked about it, he replied, 
"Charlie."  When his wife realized that he was referring to 
the Viet Cong, she assured him that he had gotten them, and 
he calmed down.  The individual reported that he remained 
agitated for several hours until he finally recognized them.  

A VA psychiatric examination was conducted in January 2002, 
and a neurological examination was completed in February 
2002.  On the psychiatric examination, the veteran denied a 
history of suicide attempts.  The examiner reported an 
impression of symptomatology consistent with PTSD, which 
significantly limits the veteran's social functions.  The 
examiner also pointed out the limitations due to panic 
attacks when leaving home and around others.  

Occupationally, the examiner found that the veteran's longest 
period of employment for five years was as a computer 
programmer, which allowed him to be alone most of time.  The 
examiner pointed out that his preference to be alone is 
characteristic of PTSD.  The examiner diagnosed PTSD.

On the neurological examination the veteran's use of a 
wheelchair was noted.  The examiner determined that the 
second wound added more weakness, especially with respect to 
right foot dorsiflexion and hip flexion, and pain in the 
right lower extremity.  The examiner noted that the veteran 
is essentially wheelchair bound with more prominent 
disability with the right lower extremity.  

A VA examination was secured in April 2003 for the purpose of 
addressing the question of secondary service connection.  The 
examiner opined that the veteran's self-inflicted gunshot 
wounds are more likely than not the result of his PTSD since 
they appear to have occurred in a bout of desperation about 
his service-connected disabilities and probably part of a 
flashback.  The examiner also pointed out decreased function 
due to the gunshot wounds, as well as the veteran living in a 
"bunker" and concerns about a memory disorder.  The veteran 
was not able to tell the examiner whether or not he 
experienced loss of consciousness in the course of the 
several sets of injuries that he had sustained.  The examiner 
referred the veteran for a neuropsychological evaluation.  
The evaluation was competed in May 2003.

The neuropsychological evaluation report reflects the 
examiner's acknowledgement of the availability and a review 
of the claims file.  The examiner opined that the self-
inflicted gunshot wound was specifically secondary to the 
veteran's PTSD.  The examiner noted the high incidence 
reported in literature of individuals with a diagnosis of 
PTSD who attempt suicide.  

Criteria

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In accordance with the duty to assist, the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2), 
which was in effect at the time.  The Board requested an 
examination and solicited a medical opinion.  The examination 
was completed in April and May 2003, and the reports are 
associated with the claims file.  The examination reports 
have not been considered by the RO and the veteran has not 
waived the RO's initial consideration of such evidence.  
However, a remand is not necessary in view of the favorable 
decision that follows.  In other words, the veteran will not 
be prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits being sought.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


Secondary Service Connection

The veteran and his representative argue that the self 
inflicted gunshot wound residuals are secondary to his 
service-connected PTSD.  Service connection is in effect for 
PTSD and the competent evidence of record supports the 
veteran's assertions that his PTSD caused the self-inflicted 
gunshot wounds.

Physicians who assessed the veteran in connection with the 
shooting in November 1999 noted depression, anger and 
disappointment with himself, as well as a GAF of 29.  On VA 
examinations in April and May 2003, the examiners concluded 
that the veteran's self-inflicted gunshot wounds are a result 
of his PTSD.  One examiner felt that the veteran was possibly 
experiencing a flashback or desperation related to his 
disabilities, and the other pointed to findings in literature 
noting the high incidence of attempted suicide in PTSD 
patients.  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, the documented competent findings and opinions of 
record do show that the veteran's PTSD was a precipitating 
factor which caused him to shoot himself in the right lower 
extremity.  

The evidence of record reflects that all of the requirements 
to establish a claim of service connection for the claimed 
disability have been met.  On the basis of the foregoing, the 
Board finds that the evidentiary record, with application of 
pertinent governing criteria, support a grant of entitlement 
to service connection for residuals of self-inflicted gunshot 
wounds to the lower right extremity as secondary to service-
connected PTSD.  


ORDER

Entitlement to service connection for residuals of self-
inflicted gunshot wounds to the right lower extremity as 
secondary to service-connected PTSD is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

